SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) MONDO ACQUISITION VI, INC. (Name of Issuer) COMMON STOCK, PAR VALUE$. (Title of Class of Securities) None (CUSIP Number) Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor New York, New York 10006; (212) 930-9700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 25, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨ . Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. (Continued on following pages) (Page 1of 12 Pages) CUSIP No. None 13D Page 2 of 12 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Mondo Management Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES 7 SOLE VOTING POWER BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 0 EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% 14 TYPE OF REPORTING PERSON* CO CUSIP No. None 13D Page 3 of 12 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Gregory Sichenzia 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* 00 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 1,000,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% 14 TYPE OF REPORTING PERSON* IN CUSIP No. None 13D Page 4 of 12 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Marc J. Ross 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* 00 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 1,000,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% 14 TYPE OF REPORTING PERSON* IN CUSIP No. None 13D Page 5 of 12 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Richard A. Friedman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* 00 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 1,000,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% 14 TYPE OF REPORTING PERSON* IN CUSIP No. None 13D Page 6 of 12 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Michael H. Ference 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* 00 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 1,000,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% 14 TYPE OF REPORTING PERSON* IN CUSIP No. None 13D Page 7 of 12 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Darrin M. Ocasio 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* 00 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 1,000,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% 14 TYPE OF REPORTING PERSON* IN CUSIP No. None 13D Page 8 of 12 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Thomas A. Rose 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* 00 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 1,000,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% 14 TYPE OF REPORTING PERSON* IN CUSIP No. None 13D Page 9 of 12 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Jeffrey J. Fessler 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS* 00 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 8 SHARED VOTING POWER EACH REPORTING 9 SOLE DISPOSITIVE POWER 0 PERSON WITH 10 SHARED DISPOSITIVE POWER 1,000,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 100% 14 TYPE OF REPORTING PERSON* IN Item 1. Security and Issuer. This statement relates to the Common Stock, par value $.001 per share (the “Common Stock”), of Mondo Acquisition VI, Inc., a Delaware Corporation (the “Issuer”). The Issuer’s principal executive offices are located at 61 Broadway, 32 nd Floor, New York, New York 10006. . Item 2. Identity and Background. This statement is being filed by Mondo Management Corp., a New York corporation (“Mondo Management”). Mondo Management is principally engaged in the business of financial holding company. Mondo Management’s business address is 61 Broadway, 32 nd Floor, New York, New York 10006. Mondo Management’s stockholders are Gregory Sichenzia, Marc J. Ross, Richard A. Friedman, Michael H. Ference, Thomas A. Rose, Darrin M. Ocasio and Jeffrey J. Fessler (collectively, the “Stockholders”), all of whose business address is 61 Broadway, 32 nd Floor, New York, New York 10006. Each of the stockholders is a citizen of the United States. During the past five years, neither Mondo Management nor the Stockholders has been (a) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), or (b) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result thereof was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. Mondo Management Corp. purchased the 1,000,000 shares of Common Stock directly from the Issuer for a purchase price equal to an aggregate of $1,000.00. The source of funding for this purchase was through personal funds. Item 4. Purpose of Transaction. None. Item 5. Interest in Securities of the Issuer. As of July 30, 2010, Mondo Management beneficially owned 1,000,000 shares or 100% of the Issuer’s common stock. Mondo Management has the sole power to vote or dispose of all of its respective shares. The capital stock of Mondo Management is owned by the Stockholders. Thomas Rose, Marc Ross and Darrin M. Ocasio are President and Director, Secretary and Director and Director, respectively, of Issuer. The Stockholders have the shared right to control the voting and disposition of the shares owned by Mondo Management. Neither Mondo Management nor the Stockholders has effectuated any other transactions involving the securities in the last 60 days. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. There are no contracts, arrangements, understandings or relationships (legal or otherwise) between Mondo Management and any other person with respect to any securities of the Issuer. Item 7. Material to be Filed as Exhibits. Exhibit No. Description of Exhibit 1 Joint Filing Agreement, among Mondo Management Corp., Gregory Sichenzia, Marc J. Ross, Richard A. Friedman, Michael H. Ference, Thomas A. Rose, Darrin M. Ocasio and Jeffrey J. Fessler, dated July 30, 2010. (Page 10 of 12 Pages) SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and accurate. MONDO MANAGEMENT CORP. Date:July 30, 2010 By: /s/Darrin M. Ocasio Name: Darrin M. Ocasio Title: President Date:July 30, 2010 /s/Gregory Sichenzia Gregory Sichenzia Date:July 30, 2010 /s/Marc J. Ross Marc J. Ross Date:July 30, 2010 /s/Richard A. Friedman Richard A. Friedman Date:July 30, 2010 /s/Michael H .Ference Michael H. Ference Date:July 30, 2010 /s/Thomas A. Rose Thomas A. Rose Date:July 30, 2010 /s/Darrin M. Ocasio Darrin M. Ocasio Date:July 30, 2010 /s/Jeffrey J. Fessler Jeffrey J. Fessler (Page 11 of 12 Pages) EXHIBIT 3 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the common stock, $.001 par value per share, of Mondo Acquisition VI, Inc., and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filing. In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this 30th day of July, 2010. MONDO MANAGEMENT CORP. Date:July 30, 2010 By: /s/Darrin M. Ocasio Name: Darrin M. Ocasio Title: President Date:July 30, 2010 /s/Gregory Sichenzia Gregory Sichenzia Date:July 30, 2010 /s/Marc J. Ross Marc J. Ross Date:July 30, 2010 /s/Richard A. Friedman Richard A. Friedman Date:July 30, 2010 /s/Michael H .Ference Michael H. Ference Date:July 30, 2010 /s/Thomas A. Rose Thomas A. Rose Date:July 30, 2010 /s/Darrin M. Ocasio Darrin M. Ocasio Date:July 30, 2010 /s/Jeffrey J. Fessler Jeffrey J. Fessler (Page 12 of 12 Pages)
